Citation Nr: 1234815	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-06 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1976 to January 1980.  The appellant is the Veteran's adult daughter. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 determination of the Department of Veterans Affairs (VA), Regional Office (RO) and Education Center in Buffalo, New York.  

This matter was previously before the Board in July 2012 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board notes that in its July 2012 remand, it listed the Veteran in the caption, without reference to the appellant.  The Board has recharacterized the caption to correctly reflect the parties. 


FINDINGS OF FACT

1.  Effective June 3, 2006, the Veteran was found to be permanently and totally disabled.  

2.  The appellant is the adult daughter of the Veteran.

3.  The appellant attained the age of 26 in December 2005, prior to the date on which the Veteran was found to be permanently and totally disabled.



CONCLUSION OF LAW

The criteria for basic eligibility for DEA benefits under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041, 21.3043 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist a claimant with regard to claims for education benefits are codified under 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C. §§ 5103; cf. Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

The record does not reflect that VA complied with the requirements of 38 C.F.R. § 21.1031 and 38 C.F.R. § 21.1032.  The Board finds that the appellant has not been prejudiced by this lack of notice for several reasons.  The evidence reflects that she had actual knowledge of the required criteria.  The criteria were provided to the appellant in the February 2009 statement of the case (SOC).  While VA's duty to notify under the VCAA cannot be met by cobbling together pre- and post-decisional documents, such as rating decisions and statements of the case (See Mayfield v. Nicholson, 444 F.3d 1328 (Fed Cir. 2006)), there is no prohibition in this regard as to demonstrating actual notice held by an appellant so as to render a notice defect nonprejudicial.  In her VA Form 9 with attachments, dated in February 2009, the appellant noted the information necessary to be eligible for education benefits.  The appellant has also been represented by an accredited representative during her appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). 

Importantly, the appellant's claim fails, as discussed below, based on the law, and not an interpretation of the facts.  In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)  See also Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair." Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Based on the foregoing, the Board finds that the appellant has not been prejudiced by any lack of prior notice.

Legal Criteria

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a veteran who has a permanent and total disability evaluation. 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a permanently and totally disabled veteran. 

The basic beginning date for the utilization of DEA benefits by an eligible child of a veteran is either his or her 18th birthday or the date of his or her successful completion of secondary schooling, whichever is the earlier date. 38 C.F.R. § 21.3041(a).  This beginning date may be tolled (i.e. delayed) in certain situations, including when the veteran's permanent and total disability rating is assigned after the child reaches age 18, but before the child becomes 26 years of age. 38 C.F.R. § 21.3041(b)(2)(ii).  In that case, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the veteran of such rating, whichever is more advantageous to the child. Id. 

The basic ending date for DEA benefits is the child's 26th birthday. 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, if the effective date of the permanent and total disability rating, or notification of the rating, occurs when the child is between the ages of 18 and 26, the ending date will be 8 years from such effective date or date of notification, whichever is more advantageous to the child. 38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).  The ending date can be extended if, among other things, the child suspends his or her program due to conditions determined by VA to have been beyond her control; for example, if immediate family obligations beyond her control require her to take employment, or pursuit of her program is precluded because of her own illness, or she is ordered to active military duty or involuntarily ordered to full-time National Guard duty. 38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043. 

No person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability. 38 C.F.R. § 21.3040(c).  Further, no person is eligible for educational assistance beyond his or her 31st birthday, except as provided under 38 C.F.R. § 21.3041(g)(2).  In no event may educational assistance be provided after the period of entitlement has been exhausted. 

Analysis 

The appellant contends that she is entitled to DEA benefits based on her status as the Veteran's daughter.  By a rating decision in April 2008, the Veteran was granted basic eligibility to Dependents' Educational Assistance (DEA) benefits effective from June 3, 2006.  In order to be eligible for benefits, the appellant would have to have not yet attained the age of 26 on the date on which the Veteran's status as permanently and total disabled became effective for VA purposes. 

The evidence reflects that the appellant was born on December [redacted], 1979.  Thus, she attained the age of 26 on December [redacted], 2005.  As the Veteran's permanent and total disability rating is effective from June 3, 2006, the appellant exceeded the age limit for eligibility prior to the Veteran's effective date.

The Board acknowledges the Veteran's statements that her daughter (the appellant) had to wait two years to attend college while the Veteran was awaiting adjudication of her claim.  The Board also acknowledges the statements of the appellant that she may have qualified for benefits at the time the "process started".  While it may be unfortunate that the Veteran's claim took two years to be decided by the RO, the important date is not the date of the application or the date of the determination, but is, rather, the effective date of the grant of total and permanent disability.  In the present claim, the effective date of the grant was June 3, 2006, one day after the Veteran's last date of employment as shown by the evidence of record.  Moreover, any potential argument that the Veteran is entitled to an earlier effective date for her total and permanent disability rating, is not the appellant's to make.  Any claim for an earlier effective date must come from the Veteran with regard to the rating decision which granted her benefits, and not from the appellant.  

As noted above, no person is eligible for educational assistance who reached his or her 26th birthday on or before the effective date of a finding of the Veteran's being permanently and totally disabled by service-connected disability. 38 C.F.R. § 21.3040(c).  Thus, the appellant is not eligible for DEA benefits.

The Board acknowledges the statements of the appellant and the Veteran that there are exceptions to the age limit of 26 for DEA benefits.  The Board has considered these exceptions, as noted in 38 C.F.R. § 21.3041; however, they are not pertinent to the appellant.  Extensions of ending dates are applicable where the beneficiary child is already in receipt of Chapter 35 educational assistance benefits and is pursuing his or her education, but has had to stop because of certain events beyond his or her control, such as if an eligible child is ordered to active duty or involuntarily ordered to full-time National Guard duty during his or her period of eligibility.  Extensions of delimiting dates do not apply in the present matter because the Veteran was not granted eligibility for DEA benefits until after the appellant's 26th birthday.  The appellant was never eligible for educational assistance, because she was already 26 years of age when the Veteran was found to be permanently and totally disabled.  Therefore, the appellant was never an eligible child.  

The Board is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant eligibility for DEA benefits under Chapter 35.  Therefore, the Board finds that the appellant is simply not eligible to receive educational assistance benefits under Chapter 35 as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not for application.


ORDER

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code is denied.



____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


